Citation Nr: 1200734	
Decision Date: 01/09/12    Archive Date: 01/20/12

DOCKET NO.  08-33 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York


THE ISSUE

Entitlement to service connection for bilateral defective hearing.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from August 1965 to October 1968, and had additional active and inactive duty for training in the Army and Navy reserves and Army National Guard from 1973 to 1989.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the RO which denied, in part, service connection for bilateral defective hearing.  A hearing at the RO before the undersigned was held in October 2009.  The Board remanded the issue on appeal for additional development in December 2009.  


FINDING OF FACT

The Veteran is not shown to have a hearing loss at present which is related to service.  

CONCLUSION OF LAW

Bilateral defective hearing was not incurred in or aggravated by service nor may any sensorineural hearing loss be presumed to have been so incurred or aggravated.  38 U.S.C.A. §§ 101(24), 1110, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.6(c)-(d), 3.159, 3.303, 3.385, 4.85, 4.86, Part 4, Diagnostic Code 6100 (2011).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before addressing the merits of the Veteran's claim, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  Such notice must indicate that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation was accomplished by way of a letter from the RO to the Veteran dated in December 2005.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment and all available VA medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and testified at a hearing before the undersigned at the RO in October 2009.  Additionally, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue on appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available but not yet part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Accordingly, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  


Service Connection:  In General

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be demonstrated either by showing direct service incurrence or aggravation or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Where a veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946 and sensorineural hearing loss is manifest to a compensable degree within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2011).  

A disorder may be service connected if the evidence of record, regardless of its date, shows that the veteran had a chronic disorder in service or during an applicable presumptive period, and that he still has such a disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-95 (1997).  Such evidence must be medical unless it relates to a disorder that may be competently demonstrated by lay observation.  Id.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(2), (24); 38 C.F.R. § 3.6(a).  

ACDUTRA includes full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c).  INACDUTRA includes duty (other than full-time duty) prescribed for Reserves.  38 C.F.R. § 3.6(d) (2011).  

Presumptive periods, as for instance the period described in 38 U.S.C.A. §§ 1112, 1113 and 38 C.F.R. §§ 3.307, 3.309, do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

Medical evidence of a "chronic" disease should set forth the physical findings and symptomatology elicited by examination within the applicable period.  38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need not be diagnosed during the presumptive period but characteristic manifestations thereof to the required degree must be shown by acceptable medical and lay evidence followed without unreasonable time lapse by definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness in lapse of time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) is the difficulty in diagnosing the disability and the strength of the evidence establishing an identity between the disease manifestations and the subsequent diagnosis.  A strong evidentiary link tends to ensure the disease is not due to "intercurrent cause" as set forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 (1993).  The lapse in time from manifestation to diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a question of fact for the Board to address."  Bielby v. Brown, 7 Vet. App. 260, 266 (1994).  

Bilateral Defective Hearing

The Veteran contends that he was exposed to acoustic trauma from tanks and jet aircraft engines during his many years of active service, including the national guard and reserves, and believes that he has a hearing loss which is related to his military service.  

As to his contentions, while the Veteran is competent to provide evidence of visible symptoms, he is not competent to provide evidence that requires medical knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007).  Direct service connection requires a finding that there is a current disability that has a definite relationship with an injury or disease or some other manifestation of the disability during service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Entitlement to service connection for impaired hearing is subject to the additional requirements of 38 C.F.R. § 3.385, which provides:  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2011).  

Additionally, the United States Court of Appeals for Veterans Claims (Court) has held that "the threshold for normal hearing is from 0 to 20 dBs [decibels], and higher threshold levels indicate some degree of hearing loss."  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

In this case, the Veteran is not shown to have a hearing disability for VA purposes at anytime either in service or at present.  Other than an elevated threshold reading of 25 decibels at 500 hertz in the right ear on a periodic examination for Army National Guard service in March 1981, the service treatment records for all of the Veteran's periods of military service were completely silent for any complaints, treatment or diagnosis for any hearing problems.  

When examined by VA in June 2010, the examiner indicated that the claims file was reviewed and included a detailed description of the Veteran's complaints, medical history and clinical and audiometric findings on examination.  The Veteran reported a history of noise exposure from gunfire, diesel engines and jet aircraft engines in service, and said that he wore hearing protection when available.  He reported a history of post-service noise exposure working in a manufacturing plant, but said that he wore hearing protection at all times.  The Veteran also reported occasional recreational noise exposure while hunting without hearing protection.  Audiometric findings on examination were as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
5
10
30
LEFT
10
10
5
15
35

Speech discrimination was 96 percent in each ear.  The examiner indicated that there were no complaints or treatment for any hearing problems, or any evidence of a hearing loss or threshold shift at anytime during the Veteran's military service, and opined that it was less likely than not that any current hearing loss was related to service.  

In this case, there is no competent evidence of hearing disability for VA purposes at anytime either in service or at present.  The diagnostic findings on VA audiological examination in June 2010 failed to show any evidence of a hearing disability for VA compensation purposes, and any hearing loss as the Court has defined it was specifically found to be unlikely related to service by competent medical opinion.  

While the Veteran may believe that he has a hearing loss which is related to service, he has not presented any competent medical evidence to support that assertion.  Where a determinative issue involves medical causation or a medical diagnosis, competent medical evidence is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the Veteran is competent to provide evidence of visible symptoms, he is not a medical professional competent to offer an opinion as to the nature or etiology of any claimed disability.  Savage v. Gober, 10 Vet. App. 488, 495; Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also Bostain v. West, 11 Vet. App. 124, 127 (1998) (lay testimony is not competent to establish, and therefore not probative of, a medical nexus).  

Under the circumstances described above, the claim for service connection for defective hearing must be denied.  


ORDER

Service connection for bilateral defective hearing is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


